ALLOWANCE
	The following is an allowance in response to communication received 23 March 2022. Claims 1, 3 – 12 and 14 – 20 now pending in this application and are allowed. The present application is being examined under the pre-AIA  first to invent provisions.


Statement of Reasons for Allowance
 The invention is directed to a telecommunication service provider, wherein to retain their customer base, provides additional resources usage of their network services as benefits to their customers, when their prepaid wireless service subscribers renew their services with the service provider. To manage their network resources, service providers on time to time, define which of their service plans are qualified for their customer to earn additional benefits when they renew their service agreement with the service provider. The benefits issued to their renewing customer is based on the customer’s selection of the data plan they want to have during the next renewal period, number of times said customer has renewed their service contract with the service provider, keeping a counter that increments only when the renewal of a service plane is currently a qualified service plan as defined by the service provider, and determining amount of benefits that should be given to the renewing customer, and allocating the determined amount of benefits to the renewing customer.

Prior art of record does not teach service provider, periodically defining which of their prepaid wireless service plans are eligible for additional benefits when their customers renew their service contract with the service provider, and when a customer renews their contract, determining whether the customer who is renewing their periodic service agreement with the service provider, has selected a plan that is a qualified plan as defined by the service provider, and if the renewing plan is an eligible plan, increment the renewal counter, and determine the benefits to be allocated to the renewing customer by considering the incremented counter. 

Prior art, published article, “How to find the best no contract smartphone plans” teaches that No-contract (e.g. month-to-month contract with no auto-renewal, or, a prepaid service plan) are increasing in popularity, and telecommunication carriers like AT&T, T-Mobile, Verizon, etc. offer, in addition to post-paid plans, also offer prepaid plans as a choice to their subscribers (customers).
Prior art, published article, “How to find the best no contract smartphone plans”, does not teach service provider, periodically defining which of their prepaid wireless service plans are eligible for additional benefits when their customers renew their service contract with the service provider, and when a customer renews their contract, determining whether the customer who is renewing their periodic service agreement with the service provider, has selected a plan that is a qualified plan as defined by the service provider, and if the renewing plan is an eligible plan, increment the renewal counter, and determine the benefits to be allocated to the renewing customer by considering the incremented counter. 

Prior art, Sweeney US Publication 2009/0089165 teaches system and method for a telephony upgrade credit, wherein, customers (subscribers) accrues a credit for a specified time period that may be used to acquire new communication services, expanded services, etc. The telephony upgrade credit may be based on the value of the user. The user value may be calculated based on the amount and types of services purchased by the user through a communications service provider


Prior art, Sweeney US Publication 2009/0089165 does not teach service provider, periodically defining which of their prepaid wireless service plans are eligible for additional benefits when their customers renew their service contract with the service provider, and when a customer renews their contract, determining whether the customer who is renewing their periodic service agreement with the service provider, has selected a plan that is a qualified plan as defined by the service provider, and if the renewing plan is an eligible plan, increment the renewal counter, and determine the benefits to be allocated to the renewing customer by considering the incremented counter. 

Although additional art could be cited addressing at least some of the claimed limitations, examiner concludes that citing additional prior art would require improper hindsight. Accordingly, examiner concludes that the independent claims patentably distinguish the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Naresh Vig whose telephone number is (571)272-6810. The examiner can normally be reached Mon-Thu 05:30a - 03:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on 571.270.7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NARESH VIG/Primary Examiner, Art Unit 3622                                                                                                                                                                                                        


May 31, 2022